 Sir, on behalf of the United Arab Emirates it gives me great pleasure to extend to you my heartfelt congratulations on your election as President of the United Nations General Assembly at its forty-first session. This election reflects the confidence of the international community in you and in your country, Bangladesh, with which we have relations of friendship and co-operation. We are fully confident that you will conduct the proceedings of this session wisely and ably.
It also gives me pleasure to convey my sincere thanks and gratitude to your predecessor. His Excellency Ambassador Jaime de Pinies, for presiding over the fortieth session with wisdom and competence. On behalf of the United Arab Emirates, I wish to take this opportunity to reaffirm our confidence in the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for his continued efforts to strengthen the role of the Organization, and for the initiatives he has undertaken with a view to settling disputes.
The celebration of the fortieth anniversary of the United Nations reflected the interest of the world in strengthening and enhancing the role of the Organization, particularly through the structuring of international relations in a way that would lead to peace through negotiations and through the peaceful settlement of disputes.
The proclamation of 1986 as the International Year of Peace has been a source of hope for many people. However, an objective review of the events of this year does not justify optimism, since certain parties have been trying to weaken the United Nations and diminish its role, a development which poses a threat to the existing international order. There is no doubt that the present financial
crisis is but one aspect of the international political crisis. Although we
believe it is necessary to introduce the necessary administrative and financial
reforms, this should not be used as a pretext for undermining the effectiveness of the United Nations.
On the other hand, this year has been a year of tension in big-Power relations. Violence has been used and escalated in certain parts of the world and the threat of force and its actual use against certain countries have been resorted to, time after time. This year has alsc seen the possibilities of peaceful
settlement of outstanding problems recede further.
The principles of our country's foreign policy rest on a firm commitment to the Charter. They also rest on the desire to strengthen the United Nations organs and support the peaceful methods prescribed by its Charter for the settling of disputes among States. Another basic of our foreign policy is respect for and
adherence to the resolutions of the United Nations.
That is the reason why my country has always called for adherence by all States to the aims of the Charter. We should resort to its provisions as arbiters in our disputes instead of resorting to confrontation and violence in pursuit of
ephemeral interests.
Proceeding from that belief, we endorse the proposals for strengthening the
system of collective security and for enhancing the role of the United Nations. This strengthening of the United Nations should include use by the Security Council of preventive measures, and use of the Security Council as a forum for negotiation in urgent international situations and discussion of the problems and obstacles which have thus far prevented the Organization from performing its role and fulfilling the hopes and expectations of the international community.
We hereby emphasize that the United Nations should continue to play its vital role in defusing the serious manifestations of world tensions in the interests of detente, the halting of the arms race and the prevention of the acquisition of nuclear weapons whose proliferation threatens to annihilate humanity. The Organization should also be instrumental in achieving total disarmament and encouraging the. peaceful settlement of disputes.
Continued international tensions and worsening conflicts and disputes between States are evident in the Gulf region, where the war is still raging between two Muslim neighbors, Iran and Iraq. This war, now its seventh year, has expanded, and its consequences are no longer limited to the two warring parties. Its unending escalation has disastrous consequences for peace and security in the region and in the world at large. We have always been of the opinion that the only way to end the war and its destructive consequences is peaceful dialog and the will to solve the outstanding problems between the two countries in a manner that preserves their national rights in keeping with the Charter and the principles of international law. My country has translated this belief into action through its participation in the various efforts undertaken to end the conflict. We are prepared to take part in any further efforts directed towards that goal.
We regret to find that this war is generating threats to expand its area. We therefore re-emphasize the grave dangers inherent in such a development. We also emphasize our opposition to the occupation of any piece of Arab land. Hence we urge the international community to intensify its efforts and adopt serious and effective measures that will put an end to this devastating war.
We appreciate the positive posture of brotherly Iraq towards the international initiatives and efforts undertaken to end the war, including its recent peace proposals and we appeal- to the Islamic Republic of Iran to follow suit and show that it wishes to end the war in the interests of stability and security in the region, and to avert the danger of foreign intervention.
The situation in the Middle East still poses serious threats to international peace. There have been more setbacks and failures in the search for peace in the region. Events after the fortieth session of the General Assembly underscore two
axiomatic facts.
First, Israel has continued to create obstacles in the way of peace through its policy of aggression, its continued occupation of Arab land, the escalation of its repression against the Palestinian people, the building of settlements, the confiscation of Arab lands, its sustained effort to vacate Arab and Palestinian lands and disperse their inhabitants, and the escalation and hardening of its conditions in the face of any attempt or initiative aimed at achieving a just and permanent peace.
Secondly, the question of Palestine is at the core of the Middle East conflict. No initiative or effort will ever succeed in transcending the realm of theoretical assumptions without finding a just and comprehensive settlement which would ensure the exercise by the Palestinian peoples of their inalienable rights, including the right of return, self-determination and the establishment of their independent State. This has been borne out by events, past and present. Consequently, if Israel is really interested in peace, it should declare its readiness to withdraw from the occupied Palestinian and other Arab lands, including Jerusalem, so that the Palestinian people may exercise their inalienable rights.
The only mechanism that inspires hope for the achievement of a just and lasting peace is the international conference on the Middle East that should be convened in accordance with General Assembly resolution 38/58 C, under the auspices of the United Nations and with the full participation of all parties concerned, including the Palestine Liberation Organization, the sole legitimate representative of the Palestinian people.
The situation in our sister Lebanon is still a cause of grave concern for us. Lebanon has been suffering from the absence of security and stability over the past several years. Israel's intervention in the internal affairs of Lebanon, its occupation of part of Lebanon's territory in violation of the resolutions of the
Security Council and the principles of international conduct, together with its continued threats and acts of aggression, are a major reason for the protracted Lebanese conflict. These Israeli acts have adverse effects on Lebanon's search for national unity.
Thus the restoration of stability in Lebanon is tied to a large degree to Israel's withdrawal from the Lebanese territory that it occupies, and its abstention from intervention in Lebanon's internal affairs. We appeal to the various Lebanese factions to resolve their differences through political dialog. That is the only hope for restoring stability to Lebanon.
The situation in South Africa concerns all of us because the racist regime in Pretoria is persisting in its policy of apartheid. It still occupies Namibia and commits acts of aggression against the African front-line States, thus violating their independence and territorial integrity in an attempt to destabilize their security and stability.
We condemn this policy which is a crime against humanity and an affront to human dignity. We also condemn the repressive and terrorist practices of the Pretoria regime against the African inhabitants, and demand the imposition of sanctions under the provisions of Chapter VII of the United Nations Charter on that regime, since the so-called policy of "constructive engagement" has demonstrated its utter failure in persuading the Pretoria regime to change its policies.
We look forward to the speedy implementation of the united Nations plan for the independence of Namibia in accordance with Security Council
resolution 435 (1978). We declare our support for the Namibian people's struggle under the leadership of the South West Africa People's Organization (SWAPO) * and our solidarity with the front-line States in their determined stand against the aggression of the apartheid regime. We strongly condemn the alliance between the racist regimes of Pretoria and Tel-Aviv and stress the similarity of their racist policies and repressive practices. We call on all States to refrain from co-operating with them in view of the threat that such co-operation poses to international peace and security.
The danger of war, particularly nuclear war, increases daily. This danger threatens not only our planet but outer space as well. Thus, the preservation of international peace and security, which is the main purpose for which the United Nations was established, is being undermined. The prevention of war must be the main concern of all States, particularly those that possess nuclear weapons. We hope that the negotiations between the two super-Powers, notably the forthcoming second summit meeting between their two leaders, will lay the necessary foundations for halting the arms race, thus paving the way for complete disarmament and the convening of an international conference on this subject, in which all States would participate.
My country supports the proposals for the creation of nuclear-weapon-free zones, especially for such a zone in the Middle East. We also emphasize our support for and adherence to the General Assembly resolution on the Declaration of the Indian Ocean as a Zone of Peace. We hope that the obstacles that stand in the way of convening the Conference cm the Indian Ocean will be removed and that all the States concerned will be prepared to hold the Conference on the newly set date in 1988.
Just as we have always affirmed the principles of non-intervention in the internal affairs of other States, the non-use of force or the threat of force, and the settlement of international disputes by peaceful means, so we emphasize the need to reach a comprehensive political settlement in Afghanistan that will put an end to foreign intervention and guarantee complete respect for the independence, sovereignty, territorial integrity and non-aligned status of that country.
The same applies to Kampuchea, as well as to the countries of Central America, in regard to which we support the principles outlined by the Centadora Group for the settlement of the problems and conflicts in the region.
We urge North Korea and South Korea to settle their differences through open dialog in order to satisfy the desire of their peoples for unity.
With regard to Cyprus, we are saddened by the obstacles that impede the efforts undertaken to settle that problem. We hope that the Secretary-General will persist in his efforts aimed at bridging the gap between the Greek and Turkish communities and reaching a just, comprehensive and lasting settlement within the framework of which the two communities can coexist, with full security, and the independence, security, territorial integrity, and non-aligned status of Cyprus will be guaranteed.
The state of the international economy is no different from that of world politics. The structural imbalances in the economic order have been accentuated, thus leading to sharp fluctuations in the prices of raw materials and a decline in the revenues derived therefrom as well as more protectionism, more discriminatory practices and more trade barriers to the exports of the developing countries. Moreover, those imbalances have triggered fiscal and monetary instability, fluctuations in exchange rates, a marked worsening of the problem of foreign indebtedness and interruption of the process of development. Needless to say, all
of this has had and will continue to have adverse effects on the developing countries.
In addition to economic instability, the continuous tensions that afflict international economic relations also cause us concern. We are also concerned about the lack of co-operation and serious efforts and the reduction of the role played by international organizations responsible for collective co-operation, while yet another cause of concern is the insistence of certain industrial nations on pursuing economic policies that are not in accordance with the goal of international economic development and do not lead to reform of the structure of the system of international economic relations.
In view of all of this, we reaffirm that the existing international economic order is not conducive to balanced and equitable development or just and equal relations among States. We must therefore continue the efforts aimed at restructuring international economic relations so as to establish a new international economic order based on justice, eguality, and mutual interest. To this end, the industrial nations must demonstrate a positive attitude and undertake serious negotiations with the developing countries with the aim of achieving international understanding and thus promoting the cause of development.
We emphasize the importance of strengthening the role of the United Nations and its specialized agencies as major forums for dialog and negotiation on matters relating to international co-operation for development. We stress the need to abide by the principle of multilateralism and an integrated approach in dealing with the interrelated issues of money, finance, debt, trade and resources earmarked for development. We appeal to all States to honor the Charter of Economic Rights and Duties of States and to refrain from using the imposition or threat of imposition of trade restrictions, embargoes or sanctions as a political instrument
in the conduct of economic relations, in violation of the Charter.
We hope that this session, together with the forthcoming session of the United Nations Conference on Trade and Development will provide industrial and developing nations alike with the opportunity to make concrete progress towards a common strategy for so] ring existing economic problems and conducting international economic relations in a manner that will protect the common interests of all.
The significance of the United Nations lies in the commitment of its Member States to the Organization, as an embodiment of the will of the international community, in order to achieve detente and harmony between East and West and establish constructive co-operation between North and South. The continued existence of the United Nations is a sine qua non of our own existence and of our dealings with each other in this troubled world. We must therefore support ti.d Organization and enhance its status so that we may be able to build the better world we all desire.
